On appeal to this court from a judgment of the district court of Coal county, supersedeas bond was filed, executed by the plaintiffs in error as principals, and E.R. Bunch and R.A. Arnold as sureties, to stay said judgment. On July 11, 1916, there was judgment of this court against appellants; and motion has been filed herein for judgment against the sureties on supersedeas bond. By virtue of the provisions of chapter 249, Sess. Laws 1915, as construed in Long v. Lang   Co.,49 Okla. 342, 152 P. 1078, the motion is sustained.
Judgment is therefore entered in this court against E.R. Bunch and S.A. Arnold, in the sum of $199.47, together with interest thereon at the rate of 6 per cent. per annum from the 29th day of September, 1914, and all costs of the action.
By the Court: It is so ordered. *Page 87